Citation Nr: 1101289	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee disability, 
to include degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from November 1954 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the Veteran's claim to reopen a 
previously-denied claim for entitlement to service connection.  
In July 2009, the Board determined that new and material evidence 
had been received to reopen the claim of service connection, but 
then remanded that matter for further development by the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).


FINDING OF FACT

A bilateral knee disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current bilateral knee disability including degenerative joint 
disease, is not attributable to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in May 2007 informed the Veteran 
of all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  Additional development letters were sent in October and 
December 2009.  In light of the denial of the Veteran's claim for 
service connection, no disability ratings or effective dates can 
be assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although the Veteran contends that his 
service treatment records were destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri in 
July 1973, the claims file contains the Veteran's service 
treatment records.  There do not appear to be any gaps in the 
dates of the treatment records and the claims folder contains no 
information that any records of the Veteran have been damaged in 
a fire.  There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  The Veteran was also afforded a VA 
examination and a VA medical expert opinion (VHA opinion) has 
been obtained.  38 C.F.R. § 3.159(c)(4).  The VHA opinion is 
adequate as the claims file was reviewed, the examiner reviewed 
the pertinent history, provided findings in sufficient detail, 
and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  

Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's July 2009 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that it directed the RO 
to obtain the Veteran's treatment records from Dr. Iceton;
obtain all of the Veteran's medical treatment records (from 1960 
forward) relating to his bilateral knee condition from the 
Overton Brooks VAMC in Shreveport, Louisiana; obtain the 
Veteran's complete military personnel file; and afford the 
Veteran a VA examination.  In this regard, the available VA 
treatment records and service personnel records were obtained.  
The Veteran was afforded a VA examination in January 2010.  The 
Board also obtained a VHA opinion in September 2010.  The Veteran 
did not submit any records from Dr. Iceton, nor did he provide a 
release allowing VA to obtain his records, as requested in an 
October 2009 letter from the RO.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Service treatment records indicate that, in January 1955, the 
Veteran was seen in the clinic for complaints of pain behind his 
left knee.  He was told to apply heat.  The Veteran did not 
report that he had sustained any injury nor was an injury 
documented.  There was no mention of the right knee.  When 
examined for separation in August 1956, physical examination of 
the lower extremities was performed.  The findings were normal.  
In addition, his Report of Medical History reflects that he 
denied having any "trick" or locked knee; lameness; bone, 
joint, or other deformity; or arthritis or rheumatism.  Although 
he currently reports that he was seen multiple times for knee 
complaints, the service treatment records are devoid of any such 
reports.  However, the Veteran had numerous complaints of other 
medical issues documented during service.  

The Veteran was separated from service in 1956.  In 1959, he 
submitted a claim for VA benefits.  At that time, he sought 
service connection for a hernia condition.  He did not report any 
inservice knee disease or injury.

In June 1959, the Veteran was afforded a VA examination.  With 
regard to the musculoskeletal system, the examiner indicated that 
there were no complaints or findings of any abnormalities.  

In June 1987, the Veteran filed another claim for VA benefits.  
He indicated that he was seeking compensation for hernia, back, 
prostate, and nervous disabilities.  He did not mention any knee 
complaints or disabilities.  

VA outpatient records dated in December 1995 reflect the 
Veteran's complaints of right knee pain after a recent fall in 
which he twisted his knee.  Results of x-rays taken at that time 
showed early degenerative joint disease of the Veteran's right 
knee.  The clinical diagnosis was a knee sprain/strain.  A 
private bill dated in December 1995 shows that the Veteran was 
charged for an x-ray of the knee.  

Subsequent December 2000 VA outpatient records indicate that the 
Veteran complained that his arthritis of the knees affected his 
ability to work.  VA outpatient records dated in March 2002 
include the Veteran's complaints of knee pain that was diagnosed 
as degenerative arthritis of the knees.

In April 2003, a claim for service connection for a bilateral 
knee disability was initially received.

From August to December 2003, VA records reflect that the Veteran 
reported complaints of bilateral knee pain.  The diagnosis was 
bilateral knee degenerative joint disease.  

Thus, a review of all of the evidence of record shows that post-
service, the Veteran was initially seen for knee complaints in 
the mid-1990s and has carried diagnoses since that time.  

The record before the Board contains conflicting medical opinions 
regarding the etiology of the Veteran's current knee disability, 
including degenerative joint disease of the knees.  

In an October 16, 2007 signed statement, Dr. John A. Iceton, 
M.D., an orthopedic surgeon, said he treated the Veteran three or 
four times since March 2006.  Dr. Iceton said he could not 
comment on what happened in the first 75 years of the Veteran's 
life but that, generally, osteoarthritis was a result of the 
accumulative events over the patient's lifetime.  According to 
this orthopedic specialist, things that happened in service, 
where it was a little more physical than most civilian jobs, were 
likely to have played some part in the Veteran's difficulties.  

However, in contrast, in January 2010, a VA examiner opined that 
the Veteran's arthritis of his knees was not related to military 
service because there was no evidence of chronicity of knee 
complaints in service or for the many years before a March 8, 
2002 note when she found the Veteran's first complaint of knee 
pain.  As noted above, however, the first post-service medical 
evidence of a knee disorder is in 1995.  

The Board determined that a VHA opinion should be obtained by a 
specialist in orthopedics.  In September 2010, the VHA opinion 
was provided.  The examiner, a Chief of Orthopedics, reviewed the 
pertinent medical records and discussed them in the report.  The 
single documented inservice complaint and the normal discharge 
physical examination findings were noted.  The VHA expert further 
noted that there were no subsequent knee complaints until 1995 
when the Veteran injured his right knee, described as a right 
knee sprain, as well as mild degenerative changes shown on x-ray.  
The opinion of the orthopedic surgeon who stated that 
osteoarthritis was the result of a lifetime of wear was 
acknowledged.  The VHA expert indicated that this basically 
indicated that osteoarthritis was due to old age, which he agreed 
with.  The VHA expert also acknowledged the January 2010 opinion 
that the current osteoarthritis of the knees was not related to 
the Veteran's military service due to the lack of chronicity and 
lack of abnormality involving the knees at the time of military 
discharge.  The VHA expert provided his own opinion that the 
Veteran's current claim for service connection was not justified 
because there was no evidence of any injury in either knee at the 
time of military discharge, no chronicity thereafter, and no 
evidence in his opinion that the current osteoarthritis was 
related to anything but "old age."

The Veteran contends that his currently diagnosed arthritis of 
the knees is related to his active military service.  He asserts 
that, while in basic training from November 1954 to February 
1955, he was repeatedly told to rest for one or two days because 
of his knees.  

Competent lay evidence may establish the presence of observable 
symptomatology and, in certain circumstances, it may provide a 
basis for establishing service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may 
be competent to provide the diagnoses of simple conditions, such 
as a broken leg, they are not competent to provide evidence on 
more complex medical questions beyond simple observations.  
Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. 
Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that 
in some cases lay testimony "falls short" in proving an issue 
that requires expert medical knowledge); Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay 
belief that his schizophrenia aggravated his diabetes and 
hypertension was not of sufficient weight to trigger the 
Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be 
mistaken or lacking credibility, the Board may reject it as 
unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  The Board may find a lack of credibility in, 
for example, conflicting medical statements or witness biases.  
Id at 1337.  The lack of contemporaneous medical evidence is also 
relevant; however, the mere lack of such evidence may not 
constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr; see also Layno v. Brown, 
6 Vet. App. 465 (1994).   In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under 
section 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Jandreau.  However, although the 
Veteran is competent in certain situations to provide a diagnosis 
of a simple condition such as a broken leg or varicose veins, the 
Veteran is not competent to provide evidence as to more complex 
medical questions.  See Woehlaert.

The Veteran is competent to report that he had knee problems 
during service.  Knee pain or a knee injury is the type of 
physical abnormality that can be observed.  However, whether lay 
evidence is competent and sufficient in a particular case is a 
fact issue.  Further, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan.  This includes 
weighing the absence of contemporary medical evidence against lay 
statements.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The Veteran is not credible in his report that he was repeatedly 
treated for knee problems during service in light of the 
conflicting contemporaneous medical evidence.  There is a single 
documented complaint on knee pain, without any reported injury.  
He was treated for numerous complaints during service, but only 
reported knee pain on one occasion.  At separation, he denied 
having knee problems and the physical examination was normal.  
Within the first few years post-service, he made a claim for 
service connection, but did not report any recurrent knee 
problems and his physical examination in 1959 revealed no 
musculoskeletal abnormalities.  Again, when he made another VA 
claim in 1987, he did not report any knee problems.  

Further, the Board may consider whether the silence of the 
Veteran in reporting complaints regarding his knees when he 
reported other medical complaints constitutes negative evidence. 
 See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  In this case, it does constitute negative evidence.  
There is not just a lack of evidence; rather, there is evidence 
showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Thus, in applying these considerations to the current case, the 
absence of knee symptoms on separation and in the years 
immediately following service and thereafter interrupt continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The absence of 
symptoms constitutes negative evidence and opposes the claim.  
Forshey (Negative evidence is to be considered.); see also Dulin 
v. Mansfield, 250 Fed.App. 338 (Fed. Cir. 2007) (The majority in 
Forshey interpreted negative evidence to mean that "which tends 
to disprove the existence of an alleged fact.  The absence of 
evidence in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact).  In this case, the clinical records do not show continuity 
of symptoms.  Although lay evidence may establish continuity of 
symptoms, the lay evidence in this case is not credible as it is 
in direct conflict with the clinical records which constitute 
medical assessments made for knee disability at separation 
discharge and in 1959 which were undertaken and yielded negative 
results.  Also, as noted, the Veteran denied having knee problems 
at separation.  This denial is in direct conflict with his 
current contentions.  

Thus, the Veteran is not credible in his current contentions.  
However, there is additional medical evidence of record.  The 
Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Court has further recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
because other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the opinion.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  As such, 
this medical opinion it is of little probative value.  

Dr. Iceton said he could not comment on what happened in the 
first 75 years of the Veteran's life but that, generally, 
osteoarthritis was a result of the accumulative events over the 
patient's lifetime.  According to this orthopedic specialist, 
things that happened in service, where it was a little more 
physical than most civilian jobs, were likely to have played some 
part in the Veteran's difficulties.  In contrast, the January 
2010 VA examiner provided an opinion that the Veteran's arthritis 
of his knees was not related to military service because there 
was no evidence of chronicity of knee complaints in service or 
for the many years before a March 8, 2002 note when she found the 
Veteran's first complaint of knee pain.  

The Board finds Dr. Iceton's opinion flawed since he did not 
comment on the Veteran's first 75 years of life.  In particular, 
he did not address the normal physical findings regarding the 
knees at service separation or the normal 1959 VA examination.  
The Board also finds the 2010 VA opinion flawed as the 1995 
report of a knee injury was not addressed.  However, the Board 
accords the most probative value to the VHA expert opinion as the 
pertinent records were considered by that orthopedic specialist.  
His opinion was consistent with the record which did not show 
knee abnormalities at separation from the military or thereafter 
until 1995.  He also noted that there was no chronicity of 
symptoms, which is also not documented in the record.  As noted, 
the Board does not accept the statements of the Veteran to the 
contrary since the Veteran's inservice and post-service reports 
conflict and are inconsistent with the documentary record, 
including his own denials of knee or musculoskeletal problems on 
separation and in 1959.  The VHA expert provided an assessment 
that the current osteoarthritis diagnosis was related to the 
aging process and not to military service.  The Board finds this 
opinion probative because it is well reasoned, detailed, 
consistent with other evidence of record, and included an access 
to the accurate background of the Veteran.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.)

In sum, the competent and credible evidence does not establish 
that a bilateral knee disability began in service or that 
arthritis was manifest within one year of separation.  Despite 
the Veteran's contentions that he had knee problems since 
service, the record is devoid of supporting evidence and contains 
conflicting evidence, as discussed above.  In essence, the 
Veteran's assertions of chronicity and continuity are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(normal medical findings at the time of separation from service, 
as well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken them 
into account in providing a diagnosis.  See Cohen.  

Accordingly, as the most probative evidence establishes that 
current knee diagnosis is not related to service, service 
connection is not warranted.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral knee disability, to include 
degenerative joint disease, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


